DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: Claims 1, 4, 9, 14, 22, 25, 32 and 33 all contain errors where there is no space between words. For example, claim 1 lacks a space between slide and portion and claim 9 lacks a space between portion and to.  All of the above listed claims require review and correction.
Appropriate correction is required.

Moreover, the title of the claimed invention references a method of use, however, there are no method claims included. 
The following title is suggested: “SAFETY SYSTEM INCLUDING EVACUATION SLIDE AND FLOTATION RAFT”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 32 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chippindale (2007/0284188).
Chippindale discloses:
Claim 32:  An inflatable slide for securing to a building having an egress opening located above a ground surface for providing egress in an emergency situation, the slide comprising: a ready state (Fig. 2) and an inflated state (Fig. 1), wherein in the ready state the slide is uninflated and in a packaged more compact and smaller condition (Fig. 2) and in the inflated state the slide is inflated into a larger inflated condition (Fig. 1);  
6H:\work\2882\37680\US_M02000\2020-04-27 APPLN\37680.PA.dan elongated self-inflating (Para. [0009]) slide portion that in the inflated condition has an upper end portion(Fig. 1; 32), an enlarged lower end portion (Fig. 1; 40) and a middle portion therebetween (Fig. 1; 20), the elongated self-inflating slide portion further including a pair of raised side portions (Fig. 1; 22) to assist with retaining an evacuee on the elongated self-inflating slide portion, the upper portion being securable to the building (Fig. 1; 23, 50), the elongated self-inflating slide portion configured to have a length in its inflated state that is larger than the distance between the ground and the egress opening (Fig. 1) such that the enlarged lower end portion creates an obtuse angle with a top sliding surface of the middle portion (Fig. 1; see angle depicted in the image below); and
 
    PNG
    media_image1.png
    320
    341
    media_image1.png
    Greyscale

; a release button (Fig. 2; 90, Para. [0020]) for converting the slide from the ready state to the inflated state by inflating the elongated self-inflating slide portion (Fig. 2; 90, Para. [0020]); and 
side support members, the side support members positioned and arranged along package sides in the ready state, and associated with and positioned along the raised side portions of the upper end portion of the slide in the inflated state to provide support to the elongated self-inflating slide portion (See the close up of Fig. 1 below with the arrow indicating the side support).  

    PNG
    media_image2.png
    337
    436
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, 11, 12, 14, 18, 20, 22, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chippindale (2007/0284188) in view of Bambrick et al. (2013/0213737).
Claim 1:  Chippindale discloses an inflatable slide for securing to a building having an egress opening located above a ground surface for providing egress in an emergency situation (Fig. 1; 100), the slide comprising: 
a ready state (Fig. 2) and an inflated state (Fig. 1), wherein in the ready state the slide is uninflated and in a packaged more compact and smaller condition (Fig. 2) and in the inflated state the slide is inflated into a larger inflated condition (Fig. 1); 
an elongated self-inflating (Para. [0009]) slide portion that in the inflated condition has an upper end portion (Fig. 1; 32), an enlarged lower end portion (Fig. 1; 40) and a middle portion therebetween (Fig. 1; 20), the elongated self-inflating slide portion further including a pair of raised side portions (Fig. 1; 22) to assist with retaining an evacuee on the elongated self-inflating slide portion, the upper portion being securable to the building (Fig. 1; 23, 50), the elongated self-supporting slide portion configured to have a length in its inflated state that is larger than the distance between the ground and the egress opening (Fig. 1) such that the enlarged lower end portion creates an obtuse angle (Fig. 1; see angle depicted in the image below) with a top sliding surface of the middle portion; and
 
    PNG
    media_image1.png
    320
    341
    media_image1.png
    Greyscale

a release button (Fig. 2; 90, Para. [0020]) for converting the slide from the ready state to the inflated state by inflating the elongated self-inflating slide portion (Fig. 2; 90, Para. [0020]), and in the deployed position is arranged and configured to face outward and be readily accessible by a potential evacuee.  
Chippindale fails to disclose an inflatable slide 2H:\work\2882\37680\US_M02000\2020-04-27 APPLN\37680.PA.dowhere the slide is moveable from a ready position inside the building to a deployed position outside the building, wherein the release button in the ready position is arranged and configured to face an interior wall of the building.
However, Bambrick et al. discloses an inflatable slide 2H:\work\2882\37680\US_M02000\2020-04-27 APPLN\37680.PA.dowherein the slide in a packaged condition is moveable from a ready position inside the building (Fig. 1) to a deployed position outside the building (Fig. 6), wherein the release button (Fig. 1; 4) in the ready position is arranged and configured to face an interior wall of the building (Fig. 1; 4).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inflatable slide of Chippindale to include the positioning of the slide and release button to the inside of the building, as taught by Bambrick et al., to keep the inflatable slide stored inside in a protected environment and provide a release button easily accessible to the evacuee from inside the building. 
Claim 6:   Bambrick et al. discloses the inflatable slide of claim 1, wherein the release button is configured to be pulled by a user to inflate the slide to the inflated condition, wherein pulling the release button releases compressed gas from the canisters to inflate and deploy the inflatable slide (Para. [0044]).  
While, Bambrick et al. fails to disclose one or more pins, the Examiner takes Official Notice that it is old and well known in the art that pins are used to release gas from compressed gas canisters to inflate slides. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to deploy the gas by removing the pin of the canister in order to release the gas as desired by Bambrick et al.
Claim 9: Bambrick et al. discloses the inflatable slide of claim 1, wherein the inflatable slide includes an aspirator (Fig. 6; 12) associated with and activated by the release button to draw air into the slide portion to inflate the slide portion (Para. [0039], the aspirator would be activated by the release button due to the deployment and inflation of the slide).  
Claim 11: Chippindale discloses the inflatable slide of claim 1, further comprising a tubular section associated with the top portion (Fig. 1; 10) that extends a portion of the length of the slide portion (Fig. 1; 10, 32, 36), the tubular section configured to enclose at least a portion of the top end portion to retain an evacuee from falling off the evacuation slide.  
Claim 12:  Chippindale discloses the inflatable slide of claim 11, wherein the tubular section extends from the top portion to approximately 20 feet from the enlarged lower end portion (Fig. 1; 32, 10, 36).  
While Chippindale fails to specifically reference substantially transparent or translucent material Chippindale does contemplate a variety of different materials can be used (Para. [0026]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the material of Chippindale to include transparent or translucent material in order to be able to see, from any angle, if an evacuee is on the slide. 
Claim 14:  Chippindale discloses the inflatable slide of claim 1, further comprising in the inflated condition a plurality of raised sections (Fig. 3; 22) configured to extend transverse to the length of the slide portion and dispersed at a plurality of locations along the length of the slide portion to control the descent velocity of an evacuee as they slide down the slide portion (Fig. 3; 22, Para. [0028]).
Claim 18:  The inflatable slide of claim 1, wherein the inflatable slide consists of at least one of the group including an enlarged lower that includes foam, a foam layer on the underside of at least a portion of the slide portion, and combinations thereof (Fig. 1; 32, 10, 36, Para. [0026-0027]).  
While Chippindale fails to specifically reference any combination of foam as a material used in the slide, Chippindale does contemplate rubber, which is also a cushioning material. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the material of Chippindale to include foam for the lower portion of the slide to act as a cushioning area. 
Claim 20:  Bambrick et al. discloses the inflatable slide of claim 1, configured and arranged to be portable (Fig. 1; 2) and comprising a handle (Fig. 1; 6).  
Claim 22:  Chippindale discloses the inflatable slide of claim 1, further comprising side support members, the support members positioned and arranged along package sides in the packaged condition, and associated with and positioned along the raised side portions of the upper end portion of the slide in the inflatable condition to provide support to the slide portion (See the close up of Fig. 1 below with the arrow indicating the side support).  

    PNG
    media_image2.png
    337
    436
    media_image2.png
    Greyscale

Claim 24:   Chippindale discloses the inflatable slide of claim 22, wherein the side support members are releasably attached to the slide portion.  
While Chippindale fails to disclose support members that are releasably attached to the slide portion, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to make the support members separable, since it has been held that if it were considered desirable for any reason to separate features, that it would be obvious to do so. As discussed in “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” See MPEP 2144.04(V)(C) – Making Separable.
Claim 25:   Chippindale discloses the inflatable slide of claim 22, wherein each side 5H:\work\2882\37680\USM02000\2020-04-27 APPLN\37680.PA dsupport member comprises two connectable sections that are moveable with respect to each other between a first position (Fig. 2; 50, 55) and a second position (Fig. 1; 50, 55), wherein in the first position the two connectable sections are at an angle with respect to each other (Fig. 2; 50, 55) and in the second position the two connectable sections are aligned in a substantially straight line (Fig. 1; 50, 55), and further wherein in the packaged condition the first connectable section in the first position is connected along one side of the packaged slide (Fig. 2; 50, 55) and the second connectable section is positioned along the bottom surface of the packaged slide (Fig. 1; 50, 55).  
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Chippindale (2007/0284188) in view of White (10,112,063).
Claim 33:   Chippindale discloses an inflatable slide for securing to a building having an egress opening located above a ground surface for providing egress in an emergency situation, the slide comprising: a ready state (Fig. 2) and an inflated state (Fig. 1), wherein in the ready state the slide is uninflated and in a packaged more compact and smaller condition (Fig. 2) and in the inflated state the slide is inflated into a larger inflated condition (Fig. 1);  
6H:\work\2882\37680\US_M02000\2020-04-27 APPLN\37680.PA.dan elongated self-inflating (Para. [0009]) slide portion that in the inflated condition has an upper end portion(Fig. 1; 32), an enlarged lower end portion (Fig. 1; 40) and a middle portion therebetween (Fig. 1; 20), the elongated self-inflating slide portion further including a pair of raised side portions (Fig. 1; 22) to assist with retaining an evacuee on the elongated self-inflating slide portion, the upper portion being securable to the building (Fig. 1; 23, 50), the elongated self-inflating slide portion configured to have a length in its inflated state that is larger than the distance between the ground and the egress opening (Fig. 1) such that the enlarged lower end portion creates an obtuse angle with a top sliding surface of the middle portion (Fig. 1; see angle depicted in the image below); and
 
    PNG
    media_image1.png
    320
    341
    media_image1.png
    Greyscale

; a release button (Fig. 2; 90, Para. [0020]) for converting the slide from the ready state to the inflated state by inflating the elongated self-inflating slide portion (Fig. 2; 90, Para. [0020]); and 
Although, Chippindale fails to disclose one or more securement straps attachable to the upper end portion of the elongated self-inflating slide portion, the one or more securement straps configured to be securable to the inside of the building.
However, White discloses an inflatable slide wherein the slide portion includes one or more securement straps attached to the upper end portion of the slide portion, the one or more straps configured for securing to the building (Figs. 6 and 10; 22).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inflatable slide of Chippindale to include attachment straps, as taught by White, in order to secure the upper end of the inflatable slide to the building. 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Chippindale (2007/0284188) in view of Bambrick et al. (2013/0213737), and in further view of White (10,112,063).
Claim 2:  Chippindale and Bambrick et al. disclose the inflatable slide of claim 1, but fail to disclose one or more securement straps attached to the upper end portion of the slide portion configured for securing to the building.  
However, White discloses an inflatable slide wherein the slide portion includes one or more securement straps attached to the upper end portion of the slide portion, the one or more straps configured for securing to the building (Figs. 6 and 10; 22).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inflatable slide of Chippindale and Bambrick et al. to include attachment straps, as taught by White, in order to secure the upper end of the inflatable slide to the building. 
 Claim 4:   White discloses the inflatable slide of claim 1, wherein the straps have a first end releasably attachable to the upper end portion, and wherein the second end of the one or more straps are releasably attachable to the inside of the building (Fig. 10; 22 via 24), the one or more straps attachable by at least one of a securing bolt (Fig. 10; 24), U-shaped hook members, and combinations thereof.  
While White fails to disclose straps that are releasably attachable to the upper end portion of the slide, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to make the straps separable, since it has been held that if it were considered desirable for any reason to separate features, that it would be obvious to do so. As discussed in “In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").” See MPEP 2144.04(V)(C) – Making Separable.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chippindale (2007/0284188) in view of Bambrick et al. (2013/0213737), and in further view of Spasiano et al. (2020/0206541).
Claim 8:   Chippindale and Bambrick et al. disclose the inflatable slide of claim 1, but fail to disclose wherein the slide portion comprises a plurality of compressed gas canisters  arranged, configured and spaced 3H:\work\2882\37680\USM02000\2020-04-27 APPLN\37680.PA Aapart along the length of the slide portion which during inflation of the slide portion are triggered in sequence to release gas and inflate the slide portion as the slide portion unrolls from its packaged condition to its deployed.  
However, Spasiano et al. discloses a plurality of compressed gas canisters (Fig. 12; 5) arranged, configured and spaced 3H:\work\2882\37680\USM02000\2020-04-27 APPLN\37680.PA Aapart along the length of the slide portion which during inflation of the slide portion are triggered in sequence to release gas and inflate the slide portion as the slide portion unrolls from its packaged condition to its deployed condition (Fig. 12; 5, Para. [0081-0085]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the number of gas canisters of Chippindale and Bambrick et al. to include a plurality of canisters, as taught by Spasiano et al., to ensure inflation and assist in the deployment of the slide during an emergency. 
Claims 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chippindale (2007/0284188) in view of Bambrick et al. (2013/0213737), and in further view of John (2008/0223656).
Claim 15:   Chippindale and Bambrick et al. disclose the inflatable slide of claim 1, but fail to disclose one or more sensors to detect an emergency situation, and further comprising an alarm system that provides a visible or auditory alarm.  
However, John discloses one or more sensors to detect an emergency situation, and further comprising an alarm system that provides a visible or auditory alarm (Fig. 3; (3-5), Para. [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inflatable slide of Chippindale and Bambrick et al. to include the sensors and alarm, as taught by John, to allow for detection of a dangerous situation and trigger an alarm to warn of the condition. 
Claim 17:   John discloses the inflatable slide of claim 1, wherein a lower surface of the enlarged lower end portion is configurable in the inflated condition to rest on the ground and an upper surface of the enlarged lower end portion is configurable to be above the lower surface.
While John fails to disclose a distance between the upper and lower surface of one and a half (1.5) feet to two (2) feet, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have a landing cushion between 1.5 feet to 2 feet high in order to allow the landing to have enough cushion to soften the evacuees landing but also not so high that the evacuee would struggle to get off of the landing and onto the ground.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Chippindale (2007/0284188) in view of Bambrick et al. (2013/0213737), and in further view of LeBlanc-Dear (2020/0172254).
Claim 16:  Chippindale and Bambrick et al. disclose the inflatable slide of claim 1, but fail to disclose a plurality of independently inflatable channels running the length of the slide portion.  
However, LeBlanc-Dear discloses a plurality of independently inflatable channels running the length of the slide portion (Fig. 4; 15, Para. [0026]).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the inflatable slide of Chippindale and Bambrick et al. to include a plurality of independently inflatable channels, as taught by LeBlan-Dear, to ensure inflation of the slide. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Chippindale (2007/0284188) in view of Bambrick et al. (2013/0213737), and in further view of Alqurashi et al. (2021/0361980).
Claim 31:  
 Chippindale and Bambrick et al. disclose the inflatable slide of claim 1, but fail to disclose the safety system including a pair of cables associated with the raised side portions, each of the cables having an attachment cord configured for attachment to a potential evacuee and attachable to and moveable along the cable to secure an evacuee during descent.  
However, Alqurashi et al. discloses a cable evacuation system having an attachment cord configured for attachment to a potential evacuee and attachable to and moveable along the cable (Fig. 2B; 132, 134). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the evacuation slide of Chippindale and Bambrick et al. to include the cables, as taught by Alqurashi et al., to prevent an evacuee from falling from the evacuation slide when in use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kathleen M. McFarland whose telephone number is (571)272-9139. The examiner can normally be reached Monday-Friday 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathleen M. McFarland/Examiner, Art Unit 3635                                                                                                                                                                                                        
Kathleen M. McFarland
Examiner
Art Unit 3635



/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635